DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12 are pending as filed in the preliminary amendment dated 17 October 2019.
Priority1
The report on patentability of the IPEA or ISA in this National Stage application has been considered by the Primary Examiner. MPEP § 1893.03(e).
Information Disclosure Statement
The IDSs, filed 17 October 2019 and 31 December 2019 have been considered by the Primary Examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The abstract of the disclosure is objected to because: (i) it recites phrases that can be implied (“Disclosed is…”); and (ii) it fails to recite all elements of the kit (article) or any method steps. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 9 and 10 is objected to because of the following informalities:  
In claim 9, The phrase “and are thus kept available for use in the refinishing process” is inherent and redundant. If Applicant intends that unused components of the kit can be stored for use in multiple refinishing processes, Applicant should so state.  Appropriate correction is required.
In claim 10, the active voice should be used to recite active method steps “applying, taking-up, etc.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “wherein…the valve can be reversibly opened by exerting pressure…” and “wherein…there is [a] connection between the marker tip and the valve, such that a pressure exerted on the marker tip is transmitted to the valve and the coating material can be conveyed by way of the opening of the valve into the marker tip…”. The first phrase recites “by exerting pressure” and the second phrase recites “such that a pressure exerted.” Use of the indefinite article in the latter phrase makes it unclear if this is the same pressure being exerted in the former or some other pressure. Consequently, the metes and bounds are impossible to determine. 
With respect to claim 1, the phrase “a design of the marker tip” is indefinite as the indefinite article “a” design implies that a design other than the one explicitly recited is included within the scope of the claim. See MPEP 2111.03. As the metes and bounds of such a design or designs are unknown, the metes and bounds are impossible to determine.
With respect to claim 1, the phrase “the clearcoat material (4.3)” lacks antecedent basis.
With respect to claim 2, the phrase “wherein…are used as means (3)” is indefinite as the nature and extent of the claimed use are unclear.
With respect to claim 4, “the coating” lacks antecedent basis.”
With respect to claims 5, 6, and 12, the phrase “a surface” is indefinite as it is unclear which surface is being referred to, the damaged one being repaired or some other, unnamed surface.
With respect to claim 7, the phrase “at least one photoinitiator and at least one organic solvent and at least one UV stabilizer and/or light stabilizer” is indefinite as it is unclear precisely what elements belong in this group as the last and/or implies that all elements in this group, without commas, could be included in the and/or. The Primary Examiner interprets this as at least one UV-curable oligomer and/or polymer as binder, at least one photoinitiator, [[and]] at least one organic solvent, and at least one UV stabilizer and/or light stabilizer.
With respect to claim 8, “the respectively selected means (3)” lacks antecedent basis.
With respect to claim 10, the phrase “to a damaged area requiring refinish” is indefinite. This claim depends from claim 1, which already recites a damaged area. Consequently, use of the indefinite article “a” implies a different damaged area than that recited in claim 1 and the metes and bounds of the claim are impossible to determine.
Primary Examiner’s Suggestions
The Primary Examiner suggests amending the claims as follows to improve definiteness and readability:

Claim 1 (Currently Amended)	A refinishing an automobile paint system[[s]], comprising:
	(1)	at least one cleaner for applying to a damaged area of the automobile paint system requiring refinish 
	(2)	at least one cloth for take-up of the cleaner 
	(3)	at least one means [[of]] for roughening [[of]] the damaged area for mechanical removal of any loose coating material in and/or at the damaged area;
	(4A) at least one marker comprising a coating material which provides a color and/or a special effect; 
	(4B) a [[two]] marker[[s]] comprising a UV-curable clearcoat material[[,]]; and
	(5)	at least one means of hardening the clearcoat material 
		wherein each marker, individually, comprises
				(4.1)	a reservoir with an opening,
(4.2)	a valve which can be placed onto the opening of the reservoir , thus closing the opening of the reservoir,[[;]] and
				(4.3)	a marker tip, 
		and wherein
the reservoir contains the coating material which provides a color and/or a special effect or the UV-curable clearcoat material, respectively,
the valve can be reversibly opened by exerting pressure on the marker tip, so that the coating material or the UV-curable clearcoat material, respectively, can be discharged from the reservoir,
there is a connection between the marker tip and the valve, such that [[a]] the pressure exerted on the marker tip is transmitted to the valve, thereby opening it, and the coating material or the UV-curable clearcoat material, respectively, can be conveyed by way of the opening of the valve from the reservoir into the marker tip, and 
[[a]] the design of the marker tip is such that the coating material or the UV-clearcoat material, respectively, conveyed into the marker tip can pass through the marker tip and can be transferred onto the damaged area requiring refinish[[,]] 	


Claim 2 (Currently Amended)	The the means for roughening the damaged area is/are emery paper and/or polishing sticks 

Claim 3 (Currently Amended)	The is a foam material or a felt material.

Claim 4 (Currently Amended)	The , and/or has at least one layer which is impermeable to UV light, and which ensures the UV-curable clearcoat material present in the marker (4B) cannot be exposed to UV light.

Claim 5 (Currently Amended)	The the coating material which provides a color and/or a special effect contained in the at least one marker (4A), after it is applied to the damaged area, [[a]] the hue of [[an]] the original color of [[an]] the automobile paint system is obtained.

Claim 6 (Currently Amended)	The 

Claim 7 (Currently Amended)	The UV-curable clearcoat material comprises at least one UV-curable oligomer and/or polymer as binder, at least one photoinitiator, [[and]] at least one organic solvent, and at least one UV stabilizer and/or light stabilizer.

Claim 8 (Currently Amended)	The further comprising at least one means (6), ent from , any excess coating material 

Claim 9 (Currently Amended)	The 
 
Claim 10 (Currently Amended)	A process for [[the]] refinishing [[of]] automobile paint systems using the refinishing kit as claimed in claim 1, comprising the following steps in the stated sequence:
	(i)	applying the cleaner [[(1)]] to [[a]] the damaged area of the automobile paint system requiring refinish ;
	(ii)	tak[[e]]ing-up, by way of the cleaning cloth [[(2)]], [[of]] the applied cleaner [[(1)]] ;
	(iii)	roughening, by way of means (3), any loose coating material in and/or at the damaged area[[,]];
	(iv A)	applying, by way of marker (4A), the coating material which provides a color and/or special effect, and air-drying the coating material applied[[,]];
	(iv B)	applying, by way of the marker (4B), the UV-curable clearcoat material to the applied coating material which provides a color and/or special effect[[,]]; and
	(v)	hardening, by way of means (5), 

Claim 11 (Original)	An automobile paint system which has been refinished by way of the process as claimed in claim 10.

Claim 12 (Currently Amended)	The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,534,130 B1.
Claim 11 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). If the process limitation connotes specific structure and may be considered a structural limitation, however, that structure should be considered. In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also In re Nordt Dev. Co., 881 F.3d 1371, 1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018). Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to the Applicant to show a non-obvious difference. MPEP § 2113(II). It is the Primary Examiner’s position that the structure implied by the process steps of claim is merely that of a damaged automotive coating having been repaired by the application of a base coating and a clear coating.
US 130 teaches a process for repairing a multilayer basecoat/clearcoat automotive paint finish [1:7-10; 5:19-22; and 7:56-57]. The process comprises applying a base lacquer [5:24-6:38] followed by application of a clear lacquer [6:39-7:24]. Consequently, US 130 anticipates product-by-process claim 11.
Allowable Subject Matter
Claims 1-10 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
A.	Automotive refinishing processes that repair damaged color-plus-clear automotive coatings are well known in the art. See US 6,534,130 B1; US 2004/0101628 A1; and US 6,815,009 B1, for example.
B.	Scratch repair of damaged color-plus-clear automotive coatings using the markers claimed by Applicant in the instantly claimed invention are also known in the art. Further known are other elements of the instantly claimed kit, including cleaning and roughening means. See US 5,730,644 A; US 6,142,868 A; US 6,048,921 A; WO 2006/107218 A2; US 2012/0315073 A1; and US 2013/0243514 A1, for example. US 073 and US 514 are the closest prior art, with US 514 disclosing Applicant’s claimed marker structure.
C.	The Primary Examiner notes that the prior art neither teaches nor suggests a kit or a marker (4B) containing a UV-curable clear topcoat. In both US 073 and US 514, the clear coat is applied by means of a brush applicator: (153) in US 073 and (12) in US 514. Consequently, the prior art neither teaches nor suggests the claimed kit comprising second marker (4B), containing a UV-curable clear topcoat, having the structure and mechanism claimed, or used in the manner claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0257571 A1 is additionally representative of the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
16 June 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 PCT/EP2018/058540